Title: To Benjamin Franklin from William Franklin, 3 August 1771
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burlington Augst. 3d. 1771
I am just return’d from Philadelphia, where I have been for some Days with Betsy, in order to see her Brother Downes and his Wife and Daughter who arrived there last Sunday from Barbados. He is in a very bad State of Health, and we have brought him Home with us that he might be out of the Heat of Philada. On my Return I found your Letter of the 5th. of June, which gave me the Pleasure to hear you were return’d safe from your Tour through the manufactoring Towns. As the last Post which has any Chance of reaching the Packet has pass’d by, I send this by the Stage to New York just to let you know that we are well, and that Sally tells me she is resolved, if her Husband will consent to take her, to accompany him to England this Fall, where he is going on Business. I could wish, if she should, that my Mother had some clever Body to take care of her in Sally’s Absence; as her Memory has failed her much, and she becomes every Day more and more unfit to be left alone. Besides I think the Expence of such a Voyage, especially if they stay the Winter in London, will be more than will suit with Mr. B’s present Circumstances, or be consistent with Justice to his Creditors.

Enclosed is a Piece just published (and said to be written) by Goddard, with a View of prejudicing Mr. Galloway at the next Election. Betsy joins in Duty with Your ever dutiful Son
Wm: Franklin
 Addressed: To / Benjamin Franklin, Esqr., / Depy. Postmaster General of N. America / Craven Street / London / Via New York per Packet / On His Majesty’s Service